Case 2:19-mj-08015-JZB Document1 Filed 01/24/19 Page 1 of 4
AO 9E (Rev. 02/09) Criminal Complaint .

 

 

UNITED STATES DISTRICT COURT

os “ | for the

 

Q = District of Arizona
Ve United States of America )-
Vv. ) . Cc — Am
Emilio Gonzalez-Guerra, ) Case No. | 4 - K © ( Sj (Y) A
a.k.a.: Emilio Guerra-Gonzalez, ) .
(A090 202 586) )
| Defendant )
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and

belief.
On or about the date of January 23, 2019,.in the County of Maricopa, in the District of

Arizona, the defendant violated Title 8, U.S.C. § 1326(a), an offense described as follows:

Emilio Gonzalez-Guerra, an alien, was found in the United States of America, at or near
Phoenix, in the District of Arizona, after having been previously denied admission, excluded,
deported, and removed from the United States at or near Nogales, Arizona, on or about March
16, 2004, and not having obtained the express consent of the Secretary of the Department of
Homeland Security to reapply for admission thereto; in violation of Title 8, United States Code,
Section 1326(a) and enhanced by (by(1). I further state that I am a Deportation Officer.

This criminal complaint is based on these facts:
See Attached Statement of Probable Cause Incorporated By Reference Herein

REVIEWED BY: Charles E. Bailey Jr., P.S. for Brooke T. Afshari

é

 

DJ Continued on the attached sheet, fon BY
feted Os
¢ Complainant’s signature

Valery Lozano,
Deportation Officer

 

Printed name and title

Sworn to before me and signed in my presence.
Date: January 24, 2019 : > \ ~~
, Judge's signature

John Z. Boyle,
City and state: Phoenix, Arizona United States Magistrate Judge

Printed name and title

 
Case 2:19-mj-08015-JZB Document 1 Filed 01/24/19 Page 2 of 4

STATEMENT OF PROBABLE CAUSE

I, Valery Lozano, being duly sworn, hereby depose and state as follows:

1. Your affiant is a Deportation Officer with United States Immigration and Customs
Enforcement (ICE). I have learned from direct participation in the investigation and
from the reports and communications of other agents. and officers the facts recited

herein.

2. On January 23, 2019, while investigating a previously removed alien and convicted
felon, the Phoenix ICE Fugitive Operations Team encountered Emilio Gonzalez-
Guerra during a vehicle stop, at 3334 West McDowell Road, in Phoenix, Arizona. At
the scene, ICE officers determined Gonzalez-Guerra to be a citizen of Mexico,
illegally present in the United States. On the same date, Gonzalez-Guerra was
transported to the Phoenix ICE office for further investigation and processing.
Gonzalez-Guerra was held in administrative custody until his criminal and

immigration records could be obtained and his identity confirmed.

3. Immigration history checks revealed Emilio Gonzalez-Guerra to be a citizen of
Mexico and a previously deported criminal alien. Gonzalez-Guerra was removed
from the United States to Mexico at or near Nogales, Arizona, on or about March 16,

2004, pursuant to an order of removal issued by an immigration judge. There is no

2

 
Case 2:19-mj-08015-JZB Document 1 Filed 01/24/19 Page 3 of 4

record of Gonzalez-Guerra in any Department of Homeland Security database’ to
suggest that he obtained permission from the Secretary of the Department of
Homeland Security to return to the United States after his removal. Gonzalez- .
Guerra’s immigration history was matched to him by electronic fingerprint

* comparison.

. Criminal history checks revealed that Emilio Gonzalez-Guerra was convicted of
Attempted Molestation of a Child, a felony offense, on March 14, 1997, in the
Superior Court of Arizona, Maricopa County. Gonzalez-Guerra was sentenced to six :
(6) months’ incarceration and lifetime probation. Gonzalez-Guerra’s criminal history

was matched to him by electronic fingerprint comparison.

. On January 23, 2019, Emilio Gonzalez-Guerra was advised of his constitutional
rights. Gonzalez-Guerra freely and willingly acknowledged his rights and declined to

make any further statements.

. For these reasons, this affiant submits that there is probable cause to believe that on or
about January 23, 2019, Emilio Gonzalez-Guerra, an alien, was found in the United
States of America, at or near Phoenix, in the District of Arizona, after having been
previously denied admission, excluded, deported, and removed from the United States
at or near Nogales, Arizona, on or about March 16, 2014, and not having obtained the

express consent of the Secretary of the Department of Homeland Security to reapply

3

 
Case 2:19-mj-08015-JZB Document 1 Filed 01/24/19 Page 4 of 4

for admission thereto; in violation of Title 8, United States Code, Section 1326(a) and

enhanced by (6)(1).

 

      

Vales shee
Deportation Officer,
Immigration and Customs Enforcement

Sworn to and subscribed before me
this 24" day of January, 2019.

GeO —

John Z. Boyle,
United States Magistrate Judge

 
